DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
contracting guide in claim 1.
actuator unit in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  Please change “the longitudinal direction” in line 7 to “a longitudinal direction”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15, 16 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "second driving wire" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "actuator unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 12, 13, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banju (US 2009/0143647A1).
Regarding claims 1, 8, 12 and 19, Banju discloses a medical apparatus including a bendable body (33) having at least a first and second driving wire (5; Fig. 4) within the bendable body. An expansion unit including a first and second break-out wire (4) attached to the first driving wire. A first, second and third contracting guide (8; Fig. 6) that substantially surrounds the driving wires along at least a portion of a longitudinal direction of the driving wires. The contracting guides are capable of moving with respect to the first driving wire. An actuator (35) is capable of retracting and advancing the first and second driving wires via the first and second break-out wires and capable of maneuvering the bendable body [0049]. The contracting guides are movable along the longitudinal direction of the first and second driving wires (Figs. 4-6). 
Regarding claim 6, Banju discloses that the contracting guides includes a first and second springs parallel to and surrounding the first and second driving wire (Fig. 4).
Regarding claims 13 and 14, Banju discloses that the diameter of the first and second break-out wires is greater than a diameter of the first and second driving wires. The first break-out wire is capable of pushing the contracting guide when the contracting guide contracts.
Claim(s) 1-6, 8-11, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obata et al. (US 2002/0017515A1, “Obata”).
Regarding claim 1, Obata discloses a medical apparatus including a bendable body (see portion of bendable unit (2) with guide rings; Fig. 10) having at least a first driving wire (12) within the bendable body. An expansion unit including a first break-out 
Regarding claim 2, Obata discloses that the bendable body has a channel about the center of the bendable body. A diameter of the channel is substantially the same before, during and after the bendable body is maneuvered (Fig. 10). 
Regarding claim 3, Obata discloses that the channel is capable of receiving various surgical tools such as a cutting tool, slicing tool, light derivatives thereof and combinations therefrom (Fig. 8).
Regarding claim 4, Obata discloses that the first driving wire extends to a distal end of the bendable body (see last guide ring; Fig. 10) and is offset from a center line of the bendable body.
Regarding claim 5, Obata discloses that the break-out unit (4) houses the at least one break-out wire and includes a guide tube to guide the break-out wire.
Regarding claim 6, Obata discloses that the contracting guide includes a first spring parallel to and surrounding the first driving wire (see; 13; Fig. 10).
Regarding claim 8, Obata discloses a second driving wire (12) within the bendable body and a second break-out wire attached to the second driving wire and a second contracting guide substantially surrounding the second driving wire. The second 
Regarding claim 9, Obata discloses that the second driving wire partially extends into the bendable body and is offset from a center line of the bendable body (Fig. 10).

    PNG
    media_image1.png
    654
    680
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    818
    532
    media_image2.png
    Greyscale

Regarding claim 10, Obata discloses that the actuator is capable of retracting and advancing the second driving wire via the second break-out wire [0107, 0121].
Regarding claim 11, Obata discloses that the second driving wire is configured in a different position than the first driving wire with respect to the bendable body (Fig. 10).
Regarding claim 17
Regarding claim 18, Obata discloses that the actuator includes an actuator handle (Fig. 11) that is in communication with the first break-out wire such that manipulation of the actuation handle corresponds to a bending of the bendable body [0107, 0121].
Regarding claim 20, as best understood, Obata discloses that the break-out unit is capable of being detached from the actuator unit wherein the user may open the break-out unit and remove the actuator. It is noted that the claim does not disclose if the means for detachment is during use or before or after use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obata in view of Bazinet, JR (US 3,162,214, “Bazinet”).
Regarding claims 12, 15 and 19, Obata discloses that the bendable body includes at least two guide rings (21) each having at least one fissure configure to accept the first driving wire [0104] but does not disclose that the rings include at least two guide rings that are aligned parallel to one another and have a distance between them. 
In the same field of endeavor, flexible tubular members, Bazinet teaches a bendable body that includes at least two guide rings (14, 16) that include fissures (18, .
Allowable Subject Matter
Claim(s) 7 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not disclose a second spring that surrounds the first spring and having a spiral direction different than that of the first spring, nor does the art provide a reasonable combination thereof in combination with other limitations in the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imai et al. (US 2016/0038003A1), Adachi et al. (US 5,531,664), Alvarez et al. (US 2010/0280449A1) and Macnamara et al. (US 2007/0232858A1) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771